DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The present office action is made in response to the amendment filed on 2/27/2021. It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims.
 A) Regarding to the drawings, applicant has submitted a set of replacement sheets contained corrections to figures 1-15;
B) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification; and
C) Regarding to the claims, applicant has amended claims 1, 10, 12-13 and 16-19 and canceled claims 9, 14 and 20. There is not any claim being added into the application. 
As amended, the pending claims are claims 1-8, 10-13 and 15-20 in which claims 1-4, 8, 10-13 and 16-20 are examined in the present office action, and claims 5-7 and 15 have been withdrawn from further consideration as being directed to a non-elected invention. Applicant should note that the non-elected claims 5-7 will be rejoined if the linking claim 1 is later found as an allowable claim, and the non-elected claim 15 will be rejoined if the linking claim 10 is later found as an allowable claim. 
Response to Arguments
3.	The amendments to the drawings, the specification and the claims as provided in the amendment of 2/27/2021 and applicant's arguments provided in the mentioned amendment, pages 1-3, have been fully considered and yielded the following conclusions.
A) Regarding to the objections to the drawings as set forth in the office action of 10/30/2020, the amendments to the drawings as provided in the amendment of 2/27/2021 and applicant’s arguments as provided in the mentioned amendment, page 1, are sufficient to overcome the objections to the drawings as set forth in the office action of 10/30/2020, elements (6)-(8) but not element (9). 
The objection to the drawings as set forth in the office action of 10/30/2020, element (9), pages 5-6 is repeated because the substitute specification as filed on 2/27/2021 has NOT been entered, see reason(s) as provided below, thus the change to the specification to overcome the objection to the drawings for the reason set forth in element (9) of the office action of 10/20/2020 has not been approved.
B) Regarding to the objections to the specification as set forth in the office action of 10/30/2020, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification. However, the requested changes to the specification are not approved because the substitute specification has not been entered for the following reason.
The substitute specification has NOT been entered because applicant has not provided a statement that the substitute specification does not contain any new matter as requirement based on rule 37 C.F.R. 1.124(b). 

D) Regarding to the rejections of claims 4, 10-14 and 16-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 10/30/2020, the amendments to the claims as provided in the amendment of 2/27/2021, and applicant’s arguments provided in the mentioned amendment, page 2 are sufficient to overcome the mentioned rejection.
However, the amendments to claims 12-13 and 18-19 raise new problems of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, to the claims as provided in the present office action.
E) Regarding to the rejection of claims 1-2, 9-10 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US Patent No. 5,824,023); the rejection of claims 3 and 11-13 under 35 U.S.C. 103 as being unpatentable over Anderson in view of Akozbek et al (US Publication No. 2012/0099188), the rejection of claims 4 and 16 under 35 U.S.C. 103 as being unpatentable over Anderson in view of Tafas et al (US Publication No. 2009/0111101) and Herrick (US Patent No. 4,124,303), the rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Anderson, and the rejection of claims 17-20 under 35 U.S.C. 103 as being unpatentable over Anderson in view of Tafas et al, Herrick and Akozbek et al as set forth in the office action of 10/30/2020, the amendments to the claims as provided in the amendment of 
Applicant has argued that the art of Anderson (US Patent No. 5,824,023) does not disclose an optical window that is both transparent to a brightfield light source and reflective to laser light, see amendment in page 3. The examiner respectfully disagrees and respectfully invited the applicant to review the device provided by Anderson as described in columns 4-5 and shown in figs. 1-4. 
In particular, Andersons discloses a safety dome for protecting a user from laser for treating/viewing a specimen. The safety dome (10) as described in columns 4-6 and shown in figs. 1-3 and 4A comprises a hemisphere shell (13) which has an inner surface, and an optical coating (30) formed on the inner surface of the shell for blocking laser light from passing through the shell while allowing visible light passing through the shell.
Regarding to the feature related to an optical window, Anderson discloses that the shell (13) comprises an optical window (24) for viewing the irradiated region, see column 4, lines 34-35, which region is illuminated by a laser wherein laser propagated away from the tissue is reflected by the reflective coating formed on the inner surface of the hemispheric shaped reflective shell (13). Such window allows light such as sunlight or ambient light from outside of the shell passing into the shell and also reflects laser light due to the reflective coating formed on the inner surface of the shell. Applicant should note that a) the light from outside such as sunlight or ambient light is a brightlight which light incident on the irradiated region (again see column 4, lines 34-35); and b) the reflective coating on the inner surface of the shell covers the 
Thus, applicant’s arguments have been fully considered but they are not persuasive, and the claims are rejected for the reasons as set forth in the office action of 10/30/2020 and repeated in the present office action.
Drawings
4.	The fifteen replacement sheets having figures 1-2, 3, 3A, and 4-15 were received on 2/27/2021. As a result of the changes to the drawings, the application now contains a total of fifteen sheets having figures 1-2, 3, 3A, and 4-15 which includes fifteen replacement sheets contained figures 1-2, 3, 3A, and 4-15 as filed on 2/27/2021, and not any sheet as originally filed on 2/28/19.  These mentioned fifteen sheets of figures 1-2, 3, 3A, and 4-15 as filed on 2/27/2021 are objected by the examiner for the following reason(s).
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference of “3A2” in figure 3A which reference is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 
Specification
6.	The substitute specification filed on 2/27/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because applicant has not provided a statement that the substitute specification does not contain any new matter as requirement by rule 37 CFR 1.125(b).
7.	The disclosure is objected to because of the following informalities: a) Paragraph [0038]: on lines 1-2 of the paragraph, what does applicant mean by “there is shown 1 an illustration of prior art”? b) Paragraph [0056] on lines 4 and 6 of the paragraph, the reference of “142” is sued to refer to two different elements, i.e., a window on line 4 and a filter on line 6. There are some grammatical and idiomatic errors in the specification. Applicant should carefully proofread the specification. Appropriate correction is required.  
Claim Rejections - 35 USC § 112
8.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


a) Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the plurality of dielectric layers comprises an oxide” (lines 1-2).
It is unclear whether the plurality of layers as an entire element has an oxide or each of the plurality of layers has an oxide. Applicant is respectfully invited to review the specification in paragraph [0042] which discloses that each of the layers has an oxide.
b) Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the dielectric layer comprises a dioxide” (lines 1-2). 
What “the layer” does applicant imply here? Applicant should note that the base claim 11 recites a plurality of layers, see claim 11 on line 4, thus which layer form “the plurality of dielectric layers” does applicant imply by “the dielectric layer” in claim 13, lines 1-2? Should “the dielectric layer” in the mentioned feature be changed to --each of the plurality of dielectric layers-- or --each dielectric layer--?
c) Each of claims 18 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, for the similar reasons as set forth in element b) above.
Claim Rejections - 35 USC § 102
10.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.       Claims 1-2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US Patent No. 5,824,023, of record).
Anderson discloses a safety dome for protecting a user from laser for treating/viewing a specimen. The safety dome (10) as described in columns 4-6 and shown in figs. 1-3 and 4A comprises a hemisphere shell (13) which has an inner surface, and an optical coating (30) formed on the inner surface of the shell for blocking laser light from passing through the shell while allowing visible light passing through the shell.
Regarding to the structure of the optical coating, in columns 4-5, Anderson discloses that the optical coating comprises a thin metallic film or dielectric films.
Regarding to the feature related to an optical window as recited in present claim 1, such feature is disclosed by Anderson. In particular, Anderson discloses that the shell (13) comprises an optical window (24) for viewing. Such window also allows light from outside of the shell passing into the shell and reflects laser light. 
Regarding to the feature related to a microscope and microscope stage as recited in the preamble of claims 1 and 10, such features are not given a patentable weight. Applicant should note that when reading the preamble in the context of the entire claim, the recitation of a microscope with its microscope stage is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding to the feature related to the optical characteristic, i.e., semi-transparent, of the hemispherical shell as recited in present claim 10, such feature is not critical to the shell because the shell is made by transparent material as claimed in present claim 1. Further, the use of plastics which is transparent or semi-transparent material is read from the use of plastics for the substrate (32) constituted the shell, see columns 5-6. See each of US Publication Nos. 2014/0118829 and 2013/0114146 for a substrate or a support for an optical element which substrate is made by transparent of semi-transparent material which a copy of each Publications is attached with the present office action.
Claim Rejections - 35 USC § 103
13.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
14.       Claims 3 and 11-13, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Akozbek et al (US Publication No. 2012/0099188, of record).
It is noted that while Anderson discloses the optical coating (30) comprises dielectric films, see columns 4-5; however, Anderson does not clear state that the coating comprises a plurality of metal layers interleaved with a plurality of dielectric layers. 

Further, the use of an optical coating having a plurality of metal layers interleaved with a plurality of dielectric layers wherein the dielectric layer(s) comprises an oxide or dioxide is known to one skilled in the art as can be seen in the optical device for protecting a user from laser light while allowing visible light passing therethrough as provided by Akozbek et al. See paragraphs [0041]-[0044] and [0050], for example. Thus, absent any showing of criticality, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the safety dome provided by Anderson by using an optical coating constituted by a plurality of metal layers interleaved with a plurality of dielectric layers as suggested by Akozbek et al for the purpose of allowing visible light passing through the shell and preventing laser light from passing through the shell to meet a particular application.
15.       Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Tafas et al (US Publication No. 2009/0111101, of record) and Herrick (US Patent No. 4,124,303, of record).
Anderson does not discloses that the outer surface of the hemispherical shell comprises scales/reference marks for determining direction of incident of laser light relative to a microscope stage as recited in each of claims 4, 16 and 17. Note that feature(s) of claim 20 is 
Regarding to the location of a sample/specimen such as skin, cells or tissues, hairs in a slide and disposed on a movable microscope stage for the purpose of examination or treatment is known to one skilled in the art. For instance, in the microscope provided by Tafas et al, Tafas et al discloses steps in which an operator prepares a process for viewing/analyzing a sample such as cells which includes the step of located the sample on a movable stage.
Regarding to the feature related to scales/reference marks formed on an outside surface of the shell, it is noted that an optical shell/tube having a reflective inner surface and an outer surface having scales/reference marks for indicating direction of indecent/reflecting light is disclosed in the art as can be seen in the optical shell/tube provided by Herrick, see columns 2-3 and figs. 1-3. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Anderson and Tafas et al by utilizing scales/reference marks on the outer surface of the shell as suggested by Herrick for the purpose of determining the direction of incident/reflecting light.
16.       Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson.
It is noted that while Anderson discloses a hemispherical shell with an optical coating formed on the inner surface of the shell wherein the optical coating comprises a metal film or dielectric films, see columns 4-5; however, Anderson does not disclose that there is a photo electric position sensor array as claimed in present claim 8.
First, it is noted that the claim 8 is subjected to an rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the present office action because the 
Second, it is noted that the use of a photo electric positon sensor array as claimed is merely that of a preferred embodiment and no criticality has been disclosed. The support for that conclusion is found in the present specification and in present claims 2 which claims that the optical coating comprises at least one thin film metal layer in present claims 3, 10-13 and 17-19 which each claims recites that the optical coating comprises a thin film metal film or dielectric films or a combination of metal films and dielectric films. 
Thus, absent any showing of criticality, it would have been obvious to one skilled in the art to utilize the safety dome provided by Anderson and using any suitable materials/components including an array of photo electric position sensors to prevent the passage of laser light through the shell. 
17.       Claims 17-19, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Tafas et al, Herrick and Akozbek et al.
Anderson discloses a safety dome for protecting a user from laser for treating/viewing a specimen. The safety dome (10) as described in columns 4-6 and shown in figs. 1-3 and 4A comprises a hemisphere shell (13) which has an inner surface, and an optical coating (30) formed on the inner surface of the shell for blocking laser light from passing through the shell while allowing visible light passing through the shell.
Regarding to the structure of the optical coating, in columns 4-5, Anderson discloses that the optical coating comprises a thin metallic film or dielectric films.

Anderson does not discloses that the outer surface of the hemispherical shell comprises scales/reference marks for determining direction of incident of laser light relative to a microscope stage.
Regarding to the location of a sample/specimen such as skin, cells or tissues, hairs in a slide and disposed on a movable microscope stage for the purpose of examination or treatment is known to one skilled in the art. For instance, in the microscope provided by Tafas et al, Tafas et al discloses steps in which an operator prepares a process for viewing/analyzing a sample such as cells which includes the step of located the sample on a movable stage.
Regarding to the feature related to scales/reference marks formed on an outside surface of the shell, it is noted that an optical shell/tube having a reflective inner surface and an outer surface having scales/reference marks for indicating direction of indecent/reflecting light is disclosed in the art as can be seen in the optical shell/tube provided by Herrick, see columns 2-3 and figs. 1-3. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Anderson and Tafas et al by utilizing scales/reference marks on the outer surface of the shell as suggested by Herrick for the purpose of determining the direction of incident/reflecting light.
It is noted that in the combined product provided by Anderson, Tafas et al and Herrick, while Anderson discloses the optical coating (30) comprises dielectric films, see columns 4-5; 
However, the use of an optical coating comprises a plurality of metal layers interleaved with a plurality of dielectric layers as claimed is merely that of a preferred embodiment and no criticality has been disclosed. The support for that conclusion is found in the present specification and in present claims 2 which claims that the optical coating comprises at least one thin film metal layer. There is not any dielectric layer being used in combination with the at least one tin film metal layer being recited in present claim 2. 
Further, the use of an optical coating having a plurality of metal layers interleaved with a plurality of dielectric layers wherein the dielectric layer(s) comprises an oxide or dioxide is known to one skilled in the art as can be seen in the optical device for protecting a user from laser light while allowing visible light passing therethrough as provided by Akozbek et al. See paragraphs [0041]-[0044] and [0050], for example. 
Thus, absent any showing of criticality, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Anderson, Tafas et al and Herrick by using an optical coating constituted by a plurality of metal layers interleaved with a plurality of dielectric layers as suggested by Akozbek et al for the purpose of allowing visible light passing through the shell and preventing laser light from passing through the shell to meet a particular application.
Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THONG Q NGUYEN/             Primary Examiner, Art Unit 2872